     Case 3:20-cv-00627-RGJ Document 5 Filed 10/05/20 Page 1 of 3 PageID #: 36




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

DUSTIN HOWARD RUSSELL                                                                         Plaintiff

v.                                                             Civil Action No. 3:20-CV-P627-RGJ

JAMIE UNDERWOOD et al.                                                                      Defendants

                                             * * * * *

                    ORDER FOR PAYMENT OF INMATE FILING FEE

        The plaintiff Dustin Howard Russell filed an application to proceed without prepayment

of fees with a declaration that makes the showing required by 28 U.S.C. § 1915(a). Accordingly,

IT IS ORDERED that the application (DNs 2 & 3) is GRANTED. Pursuant to 28 U.S.C.

§ 1915(b)(1), however, the plaintiff is required to pay the statutory filing fee under an installment

plan. See McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997) (“When an inmate seeks

pauper status, the only issue is whether the inmate pays the entire fee at the initiation of the

proceeding or over a period of time under an installment plan.”), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007).

        An initial partial filing fee of $20.00 will be assessed by this Order. 28 U.S.C.

§ 1915(b)(1). Upon payment of that initial partial filing fee, the plaintiff will be obligated to

make monthly payments in the amount of twenty percent of the preceding month’s income

credited to his trust account. To accomplish collection, the Larue County Detention Center

(LCDC) is required to send to the Clerk of the Court the initial partial filing fee and thereafter

payments from the plaintiff’s prison trust account each time the amount in the account exceeds

$10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
   Case 3:20-cv-00627-RGJ Document 5 Filed 10/05/20 Page 2 of 3 PageID #: 37




        IT IS FURTHER ORDERED that:

        1.         The LCDC shall collect from the plaintiff’s prison trust account an initial partial

filing fee in the amount of $20.00 and shall forward the amount to the Clerk of the Court. Said

payment shall be clearly identified by the plaintiff’s name, Inmate Identification Number, and

number assigned to this action.

        2.         Thereafter, the LCDC shall collect the $330.00 balance of the filing fee by

collecting monthly payments from the plaintiff’s prison trust account in an amount equal to

twenty percent (20%) of the preceding month’s income credited to his trust account and

forwarding payments to the Clerk of the Court each time the amount in the account exceeds

$10.00 in accordance with 28 U.S.C. § 1915(b)(2).

        3.         The institution need not issue separate checks for individual plaintiffs. Payment

may be forwarded by the institution in a single check for all plaintiffs in its custody. However,

the institution must clearly delineate each prisoner, his/her case number, his/her Inmate

Identification Number, and the amount to be paid on a ledger accompanying each payment from

the institution.

        4.         All payments shall be made payable to Clerk, U.S. District Court and sent to the

following address:

                                  Office of the Clerk
                                  United States District Court
                                  Western District of Kentucky
                                  601 West Broadway, Ste. 106
                                  Louisville, Kentucky 40202-2249

        5.         The Clerk of Court is directed to open an account for the payment of the filing

fee in this action.


                                                     2
      Case 3:20-cv-00627-RGJ Document 5 Filed 10/05/20 Page 3 of 3 PageID #: 38




          Having addressed the filing fee issue, the Court must now undertake a preliminary review

of the plaintiff’s complaint under 28 U.S.C. § 1915A. Once the review is complete, an Order

will be entered informing the parties of what steps, if any, must be taken.

Date:    October 5, 2020


                                                ENTERED BY ORDER OF COURT:

                                                JUDGE REBECCA GRADY JENNINGS
                                                UNITED STATES DISTRICT COURT

                                                VANESSA L. ARMSTRONG, CLERK

                                                        s/ Vanessa L. Armstrong


cc:    Plaintiff, pro se
       Financial Section, USDC, WDKY
       LCDC, Attn: Inmate Accts. #191746, 209 W. High St., Hodgenville, KY 42748
A961.009




                                                    3
